Citation Nr: 0805316	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  06-03 433A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC)
in Canandaigua, New York



THE ISSUE

Entitlement to reimbursement by the Department of Veterans 
Affairs (VA) for the cost of unauthorized, non-emergent 
outpatient medical treatment provided by the Strong Memorial 
Hospital on January 19, 2005.  



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The veteran had active military service from November 1945 to 
August 1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 decision by the VAMC 
denying payment for outpatient treatment at Strong Memorial 
Hospital on January 19, 2005, based on a finding that the 
veteran had other insurance coverage for the treatment and 
that the treatment was performed without 
referral/authorization from VA.  

The veteran was scheduled to testify before the Board in a 
hearing at the Regional Office (RO) in Buffalo, New York in 
June 2006, but the veteran did not appear to testify.  His 
request for a hearing was accordingly deemed to have been 
withdrawn.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The veteran, who has no service-connected disability, 
underwent endoscopic retrograde cholangiopancreatography at 
Strong Memorial Hospital on January 19, 2005.  

3.  The episode of medical care on January 19, 2005 was not 
emergency treatment, but rather was a scheduled procedure to 
remove a stint that had previously emplaced.  

5.  VA is not shown to have authorized the Strong Memorial 
Hospital to provide the outpatient medical treatment 
performed on January 19, 2005.  



CONCLUSION OF LAW

The criteria for reimbursement of unauthorized medical 
expenses arising from outpatient treatment at Strong Memorial 
Hospital on January 19, 2005 are not met.  38 U.S.C.A. §§ 
1724, 1728, 5107, 7304 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
17.120, 17.121, 17.130 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

There is no indication in VCAA that Congress intended the Act 
to revise the unique and specific third-party claim 
provisions of Chapter 17, Title 38 of the United States Code.  
See 38 C.F.R. § 17.123-17.132; see also Barger v. Principi, 
16 Vet. App. 132, 138 (2002).  

The claim that the veteran is appealing was filed by Strong 
Memorial Hospital as claimant.  VAMC notified the veteran of 
the VCAA's duties to notify and assist in January 2006 after 
receipt of the veteran's Notice of Disagreement (NOD), and 
the veteran was provided with the full text of 38 C.F.R. 
§§ 17.120 and 17.130 in the January 2006 Statement of the 
Case.  

The veteran was scheduled to testify at a hearing before the 
Board at the RO in June 2006, but he failed without 
explanation to appear to testify.  His request for hearing is 
accordingly deemed to be withdrawn.   

The veteran has been afforded adequate process under 
38 U.S.C.A. § 7105 in regard to his appeal, and all relevant 
medical records - in this case, the records from Strong 
Memorial Hospital documenting the medical treatment for the 
period under contention - have been obtained.  

For the reasons set forth hereinabove, no further 
notification or assistance is necessary, and the veteran is 
not prejudiced by adjudication of his claim at this time.  


II.  Analysis

The veteran in this case seeks payment or reimbursement by VA 
for inpatient service provided for a nonservice-connected 
condition by a non-VA provider under the provisions of 
38 C.F.R. § 17.120 (2007).  

The veteran asserts that VA previously paid for emergency 
treatment at Strong Memorial Hospital in November 2004 and 
should pay for the claimed outpatient treatment because it 
was a follow-up to the original surgery.  He also asserts 
that he thought he had obtained the necessary authorization 
and that the cost would be covered by VA.  

A careful review of the treatment records shows that the 
service performed on January 19, 2005 was an endoscopic 
retrograde cholangiopancreatography to remove a stent.  There 
is no indication in the treatment record that the procedure 
was under emergency conditions; accordingly, the provisions 
of the Veterans Millennium Health Care and Benefits Act, 
Public Law 106-177 ("Millennium Bill Act"), which 
authorizes payment of emergency services for nonservice-
connected disabilities, do not apply in this case.  

As a threshold matter, VA did not authorize the treatment on 
January 19, 2005.  The veteran asserts the treatment in 
January 2005 was a follow-on procedure to surgery in November 
2004, for which VA had paid, and that he assumed VA would pay 
for the January 2005 service as a matter of course.  

In a similar vein, he argues that he thought the service was 
authorized and was not aware the follow-up treatment had to 
be specifically authorized.  

The veteran's arguments regarding his ignorance of the 
requirement for authorization are couched in equity, arguing 
in effect he should not be held responsible for a regulation 
of which he was unaware.  However, the Board is bound by the 
law and is without authority to grant benefits on an 
equitable basis.  See 38 USCA §§ 503, 7104; see also Harvey 
v. Brown, 6 Vet. App. 416, 425 (1994).  

To the extent allowable, payment or reimbursement of the 
expenses of care not previously authorized in a private or 
public (or Federal) hospital not operated by VA, or of any 
medical services not previously authorized, may be paid on 
the basis of a claim timely filed under the following 
circumstances: (a) for veterans with service-connected 
disability; (b) in a medical emergency; and (c) when Federal 
facilities are unavailable.  38 C.F.R. § 17.120.  

The provisions of 38 C.F.R. § 17.120 are conjunctive, not 
disjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) 
(holding that the use of the conjunctive "and" in a 
statutory provision meant that all of the conditions listed 
in the provision had to be met).  Compare Johnson v. Brown, 7 
Vet. App. 95 (1994) (holding that only one disjunctive "or" 
requirement had to be met in order for an increased rating to 
be assigned).  Accordingly, all three conditions listed in 
38 C.F.R. § 17.120 must be met.

The evidence shows that the veteran has no service-connected 
disability and that the service provided was not under 
emergency conditions.  As two of the three conditions of 
38 C.F.R. § 17.120 are not met, payment may not be made, and 
the question of whether Federal facilities were or were not 
reasonably available is rendered moot.  

While the Board is sympathetic toward the veteran, the Board 
is bound by law, and its decision is dictated by the relevant 
statutes and regulations.  As noted, the Board is without 
authority to grant benefits simply because it might perceive 
such a grant to be equitable.  See 38 U.S.C.A. §§ 503, 7104; 
see also Harvey, 6 Vet. App. at 425.  

The Board also observes that "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury that has not been provided for by Congress."  
Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  

Accordingly, the claim for payment or reimbursement of 
unauthorized medical care provided at the Strong Memorial 
Hospital on January 19, 2005 must be denied.  



ORDER

The claim for reimbursement by VA for the cost of 
unauthorized outpatient medical treatment provided by the 
Strong Memorial Hospital on January 19, 2005 is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


